STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                            UNPUBLISHED
                                                            October 1, 2015
              Plaintiff-Appellee,

v                                                           No. 320065
                                                            Wayne Circuit Court
NASSER MOHAMAD BAZZI,                                       LC No. 13-007077-FC

              Defendant-Appellant.


Before: WILDER, P.J., and SHAPIRO and RONAYNE KRAUSE, JJ.

SHAPIRO, J (concurring).

       I concur in the result only.



                                                     /s/ Douglas B. Shapiro




                                          -1-